DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 07/01/2020.
Status of the claims
Claims 1-20 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 12-15, there is insufficient antecedent basis for "the medium of claim 11".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1, 11 and 16 are respectively drawn to a method and a non-transitory computer readable medium, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “a non-transitory computer readable medium”, independent claims 11 recite limitations which are drawn to the abstract idea of a mental process. Claim 1 and 16 recites a “a computer system, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.

The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 
For example, claims 1 and 11 recite “receiving a data integrity request…, generating at least two work items…to perform data integrity request ...”, claim 16 recite “receiving a request to perform a data integrity procedure…generating a plurality of work items… causing a plurality of processes to concurrently perform ones of the plurality of work items to generate a first plurality of hash values…”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sung et al. (US 20190311057, hereafter Sung).

Regarding claim 1, Sung discloses:  A method, comprising: receiving, by a computer system, a data integrity request for a first set of database tables (Sung [0220] discloses: a method 1650 for verifying the execution of a replayed request for a database operation. In step 1660, a request for a database operation of workload capture data is executed at a second database system to generate execution data; [0160] discloses: data collected for workload include tables with dimensions, each dimension including one or more context);
 generating, by the computer system, at least two work items that correspond to respective data cell groups in the first set of database tables (Sung [0231] discloses: selecting elements/items for the workload; [0171] discloses: generating the capture file 405 of FIG. 4, including the dimension or context tables 415, the fact table or tables 410, the manifest information 455, and the query language hash file 460. In at least some cases, the use of multiple fact or context tables or files allows multiple tables or files to be written in parallel, which can speed the workload capture process); 
causing, by the computer system, a plurality of processes to perform the at least two work items to generate a first plurality of hash values that includes hash values for the respective data cell groups (Sung [0207] discloses: a hash value can be generated for one or more elements of a captured workload); and 
wherein, to perform the data integrity request, the first plurality of hash values are usable to compare with corresponding ones of a second plurality of hash values generated based on corresponding data cell groups in a second set of database tables replicated from the first set of database tables (Sung [0207] discloses: A hash value can be generated when the corresponding element (or elements) is replayed at the second database system. If the hash values are identical, it may indicate that the element was executed identically at the first and second database systems; [0220] for verifying the execution of a replayed request for a database operation, a request for a database operation of workload capture data is executed at a second database system and… with a stored hash value associated with the execution of the request for a database operation at a first database system ). 
Regarding claim 2, Sung discloses:  The method of claim 1, wherein the at least two work items are generated such that each work item corresponds to a data cell group of a different respective database table of the first set of database tables (Sung [0160] discloses: information that can be collected for the workload include dimensions/cell groups associated with tables in the workload). 
Regarding claim 3, Sung discloses:  The method of claim 1, wherein the at least two work items are generated such that a first work item corresponds to a first data cell group of a first database table and a second work item corresponds to a second data cell group of the same first database table (Sung [0006] discloses: For a data set, one or more first data groups of a first grouping, separately having one or more second data groups of a second grouping, may be identified). 
Sung [0368; 0375] discloses: the total hash result may be generated by adding the row hash results together and then hashing the result). 
Regarding claim 5, Sung discloses:  The method of claim 4, wherein a particular process of the plurality of processes that performs a work item to generate the particular hash value is operable to obtain the hash values mapped to the data cells by issuing a set of database queries for those hash values against a database that stores the first set of database tables (Sung [0351] discloses: Capture data 2810 may be data from a first database, the capture data 2810 may be queries; [0354] discloses: Each row 2813-2817 in the capture data 2810 may be hashed separately to generate a set of hash results 2821. For example, all the fields of a row 2813 may be hashed to generate a hash result 1 2822, and all the fields of row 2817 may be similarly hashed to generate a hash result n 2823…). 
Regarding claim 6, Sung discloses:   The method of claim 1, wherein a number of the plurality of processes spawned by the computer system is based on a maximum number of concurrent database operations permitted by a database that stores the first set of database tables (Sung [0332] discloses: the number of worker processes 2626 can be based on a number of parallelizable entries, such as a maximum number of parallelizable entries). 
Regarding claim 7, Sung discloses:  The method of claim 6, further comprising: receiving, by the computer system from a user via a user device, information specifying a number of concurrent database operations to utilize for performance of a work item (Sung [0236] discloses: User input is received in step 2110 specifying workload capture filter criteria, such as requests for database operations originating with particular users or applications, or request meeting other selected criteria;  [0332] discloses:  the number of worker processes 2626 can be adjusted, including dynamically, based on a number of simultaneously parallelizable entries), 
(Sung [0332] discloses: worker processes 2626 may be spawned and terminated as a number of simultaneously parallelizable vertices increases or decreases during replay. In another example, the number of worker processes 2626 can be based on a number of parallelizable entries in the graph 2620, such as a maximum number of parallelizable entries. In a specific example, the number of worker processes 2626 is equal to a maximum number of simultaneously parallelizable entries). 
Regarding claim 8, Sung discloses:   The method of claim 1, wherein the first set of database tables are stored in a database capable of accessing different versions of the first set of database tables, and wherein the first plurality of hash values are generated based on a non-current version of the first set of database tables (Sung [0100] discloses: access data stored in the database server 206. Data can be stored in a row-wise format in a row store 262, or in a column-wise format in a column store 264, data can be transformed between a row-wise format and a column-wise format; [0207] discloses: A hash value can be generated when the corresponding element (or elements) is replayed at the second database system (not a current version of the first set of database tables in the first database system). 
Regarding claim 9, Sung discloses:  The method of claim 1, further comprising: storing, by the computer system, the at least two work items in a work item queue that is accessible to the plurality of processes, wherein a particular process is operable to retrieve and perform work items until the work item queue is empty (Sung [0242] discloses: the loading process and files can be retrieved or collected by the loader thread groups and added to a queue 2238 in the queuing process 2214. The queue 2238 holds the information until it is ready to be written to individual stores, such as files, for the session). 
Regarding claim 10, Sung discloses:  The method of claim 1, wherein the first set of database tables is stored in a database on a network local to the computer system and the second set of database tables is stored in a database on a network remote to the computer system (Sung [0430] discloses: local and remote network system; [0110] discloses: first database system 305 and second database system 310) . 
Regarding claim 11, Sung discloses:   A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising (Sung [420]): 
receiving a data integrity request for a first set of database tables (Sung [0220] discloses: a method 1650 for verifying the execution of a replayed request for a database operation. In step 1660, a request for a database operation of workload capture data is executed at a second database system to generate execution data; [0160] discloses: data collected for workload include tables with dimensions, each dimension including one or more context ); 
generating at least two work items that correspond to respective data cell groups in the first set of database tables (Sung [0231] discloses: selecting elements/items for the workload; [0171] discloses: generating the capture file 405 of FIG. 4, including the dimension or context tables 415, the fact table or tables 410, the manifest information 455, and the query language hash file 460. In at least some cases, the use of multiple fact or context tables or files allows multiple tables or files to be written in parallel, which can speed the workload capture process); 
causing a plurality of processes to perform the at least two work items to generate a first plurality of hash values that includes hash values for the respective data cell groups (Sung [0207] discloses: a hash value can be generated for one or more elements of a captured workload); and 
wherein the first plurality of hash values are usable to compare with corresponding ones of a second plurality of hash values generated based on corresponding data cell groups in a second set of database tables replicated from the first set of database tables (Sung [0207] discloses: A hash value can be generated when the corresponding element (or elements) is replayed at the second database system. If the hash values are identical, it may indicate that the element was executed identically at the first and second database systems; [0220] for verifying the execution of a replayed request for a database operation, a request for a database operation of workload capture data is executed at a second database system and… with a stored hash value associated with the execution of the request for a database operation at a first database system ). 
Regarding claim 12, Sung discloses:   The medium of claim 11, wherein a given hash value of the first plurality of hash values is generated, for a respective data cell group, using a plurality of hash values generated based on data values stored in a corresponding plurality of data cells of the respective data cell group (Sung [0406] discloses: a data set, one or more first data groups of a first grouping, separately having one or more second data groups of a second grouping, may be identified at 3402. A first data group hash value set, having one or more first data group hash values for the respective one or more first data groups). 
Regarding claim 13, Sung discloses:   The medium of claim 11, wherein the first set of database tables are stored in a database associated with a maximum number of concurrent database operations that are permitted to be performed against the database (Sung [0332] discloses: the number of worker processes 2626 can be based on a number of parallelizable entries in the graph 2620, such as a maximum number of parallelizable entries. In a specific example, the number of worker processes 2626 is equal to a maximum number of simultaneously parallelizable entries), and wherein the operations further comprise: receiving information that specifies a number of concurrent database operations to use for a given work item when processing that given work item (Sung [0236] discloses: User input is received in step 2110 specifying workload capture filter criteria, such as requests for database operations originating with particular users or applications, or request meeting other selected criteria;  [0332] discloses:  the number of worker processes 2626 can be adjusted, including dynamically, based on a number of simultaneously parallelizable entries); and
 spawning the plurality of processes to have a number of processes such that a number of concurrent work items being processed uses the maximum number of concurrent database operations in accordance with the number of concurrent database operations specified by the received information (Sung [0332] discloses: worker processes 2626 may be spawned and terminated as a number of simultaneously parallelizable vertices increases or decreases during replay. In another example, the number of worker processes 2626 can be based on a number of parallelizable entries in the graph 2620, such as a maximum number of parallelizable entries. In a specific example, the number of worker processes 2626 is equal to a maximum number of simultaneously parallelizable entries). 
Regarding claim 14, Sung discloses:   The medium of claim 11, wherein the operations further comprise: receiving, from another computer system that manages a database that stores the second set of database tables, the second plurality of hash values generated based on the corresponding data cell groups in the second set of database tables; performing a comparison between the first and second sets of hash values; and based on the comparison, returning a response to the data integrity request that indicates whether the data cell groups in the first set of database tables store the same information as the corresponding data cell groups in the second set of database tables(Sung [0207] discloses: A hash value can be generated when the corresponding element (or elements) is replayed at the second database system. If the hash values are identical, it may indicate that the element was executed identically at the first and second database systems; [0220] for verifying the execution of a replayed request for a database operation, a request for a database operation of workload capture data is executed at a second database system and… with a stored hash value associated with the execution of the request for a database operation at a first database system ). 
Regarding claim 15, Sung discloses:  The medium of claim 11, wherein the operations further comprise: returning, to an entity associated with the data integrity request, a response that includes the first plurality of hash values to enable the entity to perform a comparison between the first and second sets of hash values to determine whether the data cell groups in the first set of database tables store the same information as the corresponding data cell groups in the second set of database tables. 
Regarding claim 16, Sung discloses:   A method, comprising: 
receiving, by a computer system, a request to perform a data integrity procedure to generate validation information that is usable to determine whether particular data of a first set of database tables matches corresponding data in a second set of database tables; and
(Sung [0231] discloses: selecting elements/items for the workload; [0171] discloses: generating the capture file 405 of FIG. 4, including the dimension or context tables 415, the fact table or tables 410, the manifest information 455, and the query language hash file 460. In at least some cases, the use of multiple fact or context tables or files allows multiple tables or files to be written in parallel, which can speed the workload capture process); and 
causing a plurality of processes to concurrently perform ones of the plurality of work items to generate a first plurality of hash values, wherein a particular hash value is derived from a set of hash values that correspond to the set of data cells associated with the particular work item (Sung [0207] discloses: a hash value can be generated for one or more elements of a captured workload; [0099] discloses: The job executor component 254 can be used to execute at least a portion of the operators of the query in parallel, such as having operations concurrently access different parts of the same table), and 
wherein the validation information includes the first plurality of hash values that are comparable with a second plurality of hash values generated based on the second set of database tables to determine whether the particular data matches the corresponding data in the second set of database tables (Sung [0207] discloses: A hash value can be generated when the corresponding element (or elements) is replayed at the second database system. If the hash values are identical, it may indicate that the element was executed identically at the first and second database systems; [0220] for verifying the execution of a replayed request for a database operation, a request for a database operation of workload capture data is executed at a second database system and… with a stored hash value associated with the execution of the request for a database operation at a first database system ). 

(Sung [0082] discloses: Users may seek to create a test database system in order to evaluate the performance impact of using a new program version, or changing the parameters of a new or existing program version, in order to avoid negative impacts on a production database system). 
Regarding claim 19, Sung discloses:   The method of claim 16, wherein the particular data corresponds to a particular tenant of a plurality of tenants of the computer system that have data stored in the first set of database tables, and wherein the plurality of work items correspond to sets of data cells associated with the particular tenant and not other ones of the plurality of tenants (Sung [0082] discloses: The workload can include requests for database operations received by the database system from database clients/tenants. The workload can also include internal database operations,  the generation of temporary tables or other data (including data or metadata associated with a request(particular user request) for a database operation), and incorporating of temporary or other data into primary data sources) .
Regarding claim 20, Sung discloses:  The method of claim 16, further comprising: sending, by the computer system, the validation information to another computer system that is capable of performing a comparison between the first and second pluralities of hash values to determine whether the particular data matches the corresponding data in the second set of database tables (Sung [0207] discloses: A hash value can be generated when the corresponding element (or elements) is replayed at the second database system. If the hash values are identical, it may indicate that the element was executed identically at the first and second database systems; [0220] for verifying the execution of a replayed request for a database operation, a request for a database operation of workload capture data is executed at a second database system and… with a stored hash value associated with the execution of the request for a database operation at a first database system ). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20190311057, hereafter Sung) in view of Grunwald et al. (US 11036677, hereafter Grunwald).

Regarding claim 17, Sung didn’t disclose, but Grunwald discloses:  The method of claim 16, wherein the plurality of processes are operable to store a set of indications of completed work items, and the method further comprising: in response to the data integrity procedure failing to be completed, the computer system initiating the data integrity procedure such that only those ones of the plurality of work items that are not indicated by the set of indications of completed work items are performed (Grunwald [C68L56-C69L6] discloses: comparation of source data and replicated data for validating replicated data in accordance with hashing policies, hashes of either portions or the entirely of replicated data may be compared against of source data to determine whether or not replicated data is valid thereby ensuring data integrity of replicated data, hashing policies may be identify errors in a replicated data). 
Sung and Grunwald are analogous art because they are in the same field of endeavor,  to verify consistent execution between the source database system and the second database system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Sung, to include the teaching of Grunwald, in order to Performing replicated data integrity. The suggestion/motivation to combine is to ensure data integrity may be implemented within a set of storage systems that are synchronously replicating a dataset.


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161